1    TERRY A. DAKE, LTD.
     20 E. Thomas Rd.
2    Suite 2200
     Phoenix, Arizona 85012-3133
3    Telephone: (602) 710-1005
     tdake@cox.net
4
     Terry A. Dake - 009656
5
     Attorney for Trustee
6
                        IN THE UNITED STATES BANKRUPTCY COURT
7
                              FOR THE DISTRICT OF ARIZONA
8
     In re:                                )     In Chapter 7 Proceedings
9                                          )
     RONALD SANFORD BENNETT,               )
10   SHIRLEY ANN BENNETT,                  )     Case No. 0:19-BK-00477-PS
                                           )
11                           Debtor.       )
                                           )
12
                      MOTION TO COMPEL TURNOVER OF ESTATE PROPERTY
13                       AND NOTICE OF BAR DATE FOR OBJECTIONS

14               The trustee moves this Court for the entry of an order

15   compelling Vista Health Mirza M.D., P.C. (“Vista”) to turn over estate

16   property to the trustee.           The trustee’s motion is more fully set forth

17   in   and   is   supported     by    the   following   Memorandum   Of   Points   and

18   Authorities.

19               DATED April 22, 2019.

20                                          TERRY A. DAKE, LTD.

21                                          By /s/ TD009656
                                                Terry A. Dake – 009656
22                                              20 E. Thomas Rd.
                                                Suite 2200
23                                              Phoenix, Arizona 85012-3133
                                                Attorney for Trustee
24
                         MEMORANDUM OF POINTS AND AUTHORITIES
25
                 At the time that this case was filed, the debtors were the
26
     sole owners of Southwest Neurology, PC (“SNP”).              As a result of the
27

28


     Case 0:19-bk-00477-PS   Doc 22 Filed 04/22/19 Entered 04/22/19 09:10:08   Desc
                              Main Document     Page 1 of 5
1    bankruptcy filing, the bankruptcy estate now owns and controls SNP.
2    First Protection, Inc., 440 B.R. 821 (9th Cir. BAP 2010).
3                Prior to the bankruptcy, SNP leased certain equipment from
4    Univest Capital, Inc. (“Univest”) and Sageland Financial Group, Inc.
5    (“Sageland”).    The debtors are personally liable for those obligations
6    as reported on their Schedule F. See, Admin. Dkt. No. 1, pp. 35, 40.
7    The trustee needs to recover the equipment so that it can be sold to
8    pay off the lease debt.        Further, the trustee believes that there is
9    equity in the equipment over and above the payoff balances on the
10   leases.
11               The equipment is in the possession of Vista Health Mirza M.D,
12   P.C.   The trustee has request that Vista either purchase or turn over
13   of the equipment but, to date, Vista has failed to cooperate.
14               So that the trustee may proceed with the administration and
15   liquidation of this estate, the trustee requests that the Court order
16   Vista to surrender possession of the leased equipment to the trustee.
17               The duty to turn estate property over to the trustee is
18   absolute.    Any failure to do so is a violation of the automatic stay.
19   In re Cordle, 187 B.R. 1 (Bankr. N.D. Cal. 1995).          Parties in possession
20   of estate property who fail to turn it over to the trustee after having
21   been notified of the bankruptcy case will be held liable to the
22   bankruptcy estate for their misconduct.          In re A&E Family Investments,
23   LLC, 359 B.R. 249 (Bankr. Ariz. 2007).
24

25

26

27

28                                            2


     Case 0:19-bk-00477-PS   Doc 22 Filed 04/22/19 Entered 04/22/19 09:10:08   Desc
                              Main Document     Page 2 of 5
1               WHEREFORE, the      trustee prays      for   the entry    of   an order
2    compelling Vista to immediately surrender the leased equipment to the
3    trustee.
4               DATED April 22, 2019.
5                                        TERRY A. DAKE, LTD.
6                                        By   /s/ TD009656
                                           Terry A. Dake
7                                          20 E. Thomas Rd.
                                           Suite 2200
8                                          Phoenix, Arizona 85012-3133
9               NOTICE OF BAR DATE FOR OBJECTIONS TO TRUSTEE’S MOTION
10             PLEASE TAKE NOTICE that the trustee has filed the motion set
     forth above with the Court. Your rights may be affected by this motion.
11
               You should read these papers carefully, and discuss them with
12   your attorney if you have one. If you do not have an attorney, you may
     wish to consult one.
13
               If you do not want the Court to grant the trustee’s motion,
14   or if you want the court to consider your views on the trustee’s
     motion, then on or before May 16, 2019, you or your attorney must file
15   with the Court a written response setting forth your concerns and
     requesting a hearing on the trustee’s motion. Your response must be
16   filed with the Court at:
17                           Clerk Of The Court
                             United States Bankruptcy Court
18                           230 N. First Ave.
                             Ste. 101
19                           Phoenix, Arizona 85003-1706
20             If you mail your response to the Court, you must mail it
     early enough so the Court will receive it on or before the date stated
21   above.
22

23

24

25

26

27

28                                            3


     Case 0:19-bk-00477-PS   Doc 22 Filed 04/22/19 Entered 04/22/19 09:10:08   Desc
                              Main Document     Page 3 of 5
1              You must also mail or e-mail1 a copy of your response to the
     attorney for the trustee at:
2
                             Terry A. Dake, Esq.
3                            TERRY A. DAKE, LTD.
                             20 E. Thomas Rd.
4                            Suite 2200
                             Phoenix, Arizona 85012-3133
5                            tdake@cox.net
6              If you or your attorney do not take these steps, the Court
     may decide that you do not oppose the trustee’s motion and may enter
7    an order that grants the trustee’s motion without further notice or
     hearing.
8
                DATED April 22, 2019.
9
                                         TERRY A. DAKE, LTD.
10
                                         By /s/ TD009656
11                                         Terry A. Dake
                                           20 E. Thomas Rd.
12                                         Suite 2200
                                           Phoenix, Arizona 85012-3133
13                                         Attorney for Trustee
14

15   Copy emailed & mailed April 22, 2019 to:
16   Vista Health Mirza M.D., P.C.
     c/o Ella Madella
17   5653 Hwy. 95
     Fort Mohave, AZ 86426
18
     Vista Health Mirza M.D., P.C.
19   1520 Turquoise Rd.
     Bullhead City, AZ 86442
20
     vistahealthmd@live.com
21
     Irfan M. Mirza, M.D.
22   766 Tozzetti Ln.
     Henderson, NV 89012
23

24    /s/ TD009656
25

26
          1
27            E-mailed papers must be in pdf format.

28                                            4


     Case 0:19-bk-00477-PS   Doc 22 Filed 04/22/19 Entered 04/22/19 09:10:08   Desc
                              Main Document     Page 4 of 5
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            5


     Case 0:19-bk-00477-PS   Doc 22 Filed 04/22/19 Entered 04/22/19 09:10:08   Desc
                              Main Document     Page 5 of 5
